Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
Claims 1-13, 15-17, and new claim 18 are pending.

Claim Objections
Claim 2 is objected to because the word “boundary” in line 2 should be changed to “boundaries” to refer to the upper boundary and the lower boundary. Claim 4 is objected to for the same reason.
Additionally, in claim 2, the word “housing” should be inserted after “module” in line 3 to refer to the battery module housing.  
Claim 17 is objected to because a comma is required after “structure” in line 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites “wherein the first end plate comprises an inlet opening and the second end plate comprises an outlet opening” in lines 3 and 4 and “wherein the integrated media-conducting channels each have an inlet opening at a face of the at least one wall portion coupled to the first end plate, wherein the integrated media-conducting channels each have an outlet opening at an opposite face of the at least one wall portion that is coupled to the second end plate, and wherein the inlet opening of each of the integrated media-conducting channels is in direct fluid communication with the inlet opening of the first end plate and the outlet opening of each of the integrated media-conducting channels is in direct fluid communication with the outlet opening of the second end plate 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “load paths” while parent claim 1 recites “integrated media-conducting channels” in line 7. It is unclear whether or not the load paths in claim 3 refer to the same integrated media-conducting channels of claim 1. The specification describes the load paths “preferably integrated in the two lateral or the upper and lower wall portions of the battery module housing” and “the wall portions forming load paths have greater wall thicknesses than the wall portions of the profile cross section that do not form load paths” (see Page 4, paragraph [0021]). The same description applies to the integrated media-conducting channels (see Figs. 2-6, from Page 5, paragraph [0029] to Page 6, paragraph [0032]). 
Claims 4 and 5 are rejected for depending on the indefinite claim 3. 
Additionally, claim 4 recites the limitation "the two lateral boundaries" and “the upper and lower boundary” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/105756 to Lee et al.
Regarding claim 1, the process limitation “wherein the battery module housing includes an extruded profile or a profile produced in a continuous manufacturing process, such that the battery module housing is formed as a single integral piece, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. In this case, the battery module housing that is formed as a single integral piece and includes integrated media-conducting channels is considered. 
Lee et al. teaches a battery module 1000 comprising: 
a battery module housing or case 200; and 
a plurality of battery cells 100 accommodated by the battery module housing, 
wherein the battery module housing or case 200 includes an extruded profile or a profile produced in a continuous manufacturing process, such that the battery module housing is formed as a single integral piece (Figs. 1-4; [18]; [47]; [52]), the single integral piece including integrated media-conducting channels or coolant passages 220 configured to control the temperature of the battery cells, and wherein a cross section of the profile surrounds the battery cells from four sides (Figs. 1-4; [14]; [18]; [19]; [44]; [45]; [47]; [52]; [53]).


    PNG
    media_image1.png
    793
    435
    media_image1.png
    Greyscale

Regarding claim 2, the cross section of the profile constitutes two lateral boundaries and an upper and a lower boundary of the battery module, the terms “lateral”, “upper”, and “lower” arbitrarily defined, wherein the battery module housing is closed by separate end plates (upper cap 400 and lower cap 500) to form a cuboidal structure (Fig. 5; [54]).
Regarding claim 3, Lee et al. teaches that the battery module housing has load paths or coolant passages 220 (Figs. 1-4; [14]; [18]; [19]; [44]; [45]; [47]; [52]; [53]).
Regarding claim 4, Lee et al. teaches that the two lateral boundaries and/or the upper and lower boundary of the battery module housing constitute the load paths or 220 (Figs. 1-4), the terms “lateral”, “upper”, and “lower” arbitrarily defined.
Regarding claim 5, Lee et al. teaches that boundaries forming load paths have greater thicknesses than boundaries not forming load paths (Figs. 1-4).
Regarding claim 6, Lee et al. teaches that the profile includes aluminum ([50]).
Regarding claim 7, Lee et al. teaches that the profile is produced by extrusion (Figs. 1-4; [18]; [47]; [52]).
Regarding claim 12, Lee et al. teaches that the battery module housing includes, in a wall portion of the battery module housing or in two lateral wall portions of the battery module housing, media-conducting channels or coolant passages 220 which are integrated in the wall portions, for controlling the temperature of the battery cells (Figs. 1-4; [14]; [18]; [19]; [44]; [45]; [47]; [52]; [53]), the term “lateral” arbitrarily defined.
Regarding claim 13, Lee et al. teaches that the battery module housing includes, in a lower wall portion of the battery module housing and/or in an upper wall portion of the battery module housing, media-conducting channels or coolant passages 220 which are integrated in the wall portions, for controlling the temperature of the battery cells (Figs. 1-4; [14]; [18]; [19]; [44]; [45]; [47]; [52]; [53]), the terms “upper” and “lower” arbitrarily defined.
Regarding claim 15, Lee et al. anticipates that the battery module is cooled with cooling air or water ([3]).
Regarding claim 17, the process limitation “wherein the battery module housing includes an extruded profile or a profile produced in a continuous manufacturing process, such that the battery module housing is formed as a single integral piece, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. In this case, the battery module housing that is formed as a single integral piece and includes integrated media-conducting channels as illustrated in the drawings of the present application is considered.
Lee et al. teaches a battery module 1000 comprising: 
a battery module housing or case 200; and 
a plurality of battery cells 100 accommodated by the battery module housing, 
wherein the battery module housing or case 200 includes an extruded profile or a profile produced in a continuous manufacturing process, such that the battery module housing is formed as a single integral piece (Figs. 1-4; [18]; [47]; [52]), the single integral piece including integrated media-conducting channels or coolant passages 220 configured to control the temperature of the battery cells, and wherein a cross section of the profile surrounds the battery cells from four sides (Figs. 1-4; [14]; [18]; [19]; [44]; [45]; [47]; [52]; [53]),

wherein the battery module housing is closed by separate end plates (upper cap 400 and lower cap 500) to form a cuboidal structure (Fig. 5; [54]), 
wherein the wall portions are configured as the single integral piece (Figs. 1-4; [18]; [47]; [52]),
wherein at least one of the wall portions contains a plurality of the integrated media-conducting channels or coolant passages 220 (Figs. 1-4; [14]; [18]; [19]; [44]; [45]; [47]; [52]; [53]), and 
wherein at least one of the wall portions does not include any of the integrated media- conducting channels and is thinner than the at least one of the wall portions that contains the plurality of the integrated media-conducting channels (Figs. 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0190664 to Frohnmayer et al.
Regarding claim 1, the process limitation “wherein the battery module housing includes an extruded profile or a profile produced in a continuous manufacturing process, such that the battery module housing is formed as a single integral piece, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. In this case, the battery module housing that is formed as a single integral piece and includes integrated media-conducting channels is considered.
Frohnmayer et al. teaches a battery module comprising: 
a battery module housing or enclosure 3100, 3200, 3700, or 3800; and 
a plurality of battery cells accommodated by the battery module housing, 
wherein the battery module housing includes extruded walls or enclosure portions, or walls or enclosure portions produced in a continuous manufacturing process, such that the battery module housing is made integral by assembling the walls or enclosure portions (Figs. 31-38; [0053-55]; [0059]; [0067]) and includes integrated media-conducting channels, e.g. fluid pathways 3114 (Figs. 31-35) or 3840, 3842, 3844, 3846 (Fig. 38]), or unlabeled fluid pathways in Figs. 36 and 37, configured to control the 
Although the battery module housing of Frohnmayer et al. is not formed as a single integral piece as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention based on the prior art, because Frohnmayer et al. demonstrates making the housing from two pieces and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The skilled artisan would have obtained expected results making the battery module housing as a single integral piece because the resulting battery module housing would have been structurally the same (surrounding the battery cells from four sides and including integrated media-conducting channels) and would have served the same functions (housing the plurality of battery cells while providing temperature control via the integrated media-conducting channels).
Below is Fig. 32 of Frohnmayer et al.

    PNG
    media_image2.png
    334
    499
    media_image2.png
    Greyscale

Regarding claim 2, Frohnmayer et al. teaches that the cross section of the profile constitutes two lateral boundaries, e.g. left and right wall portions of the enclosure 3100, 3200, 3700, or 3800, and an upper and a lower boundaries of the battery module, e.g. upper and lower wall portions of enclosure 3100, 3200, 3700, or 3800, the terms “lateral”, “upper”, and “lower” relatively defined, wherein the battery module housing is closed by separate end plates, e.g. various baffle plates and return plates ([0061]), to form a cuboidal structure (Figs. 31-38; [0060-65]; [0070]; [0073]).
Regarding claim 3, Frohnmayer et al. teaches that the battery module housing has load paths or fluid pathways, e.g. fluid pathways 3114 (Figs. 31-35) or 3840, 3842, 3844, 3846 (Fig. 38]), or unlabeled fluid pathways in Figs. 36 and 37.
Regarding claims 4 and 5, Frohnmayer et al. teaches that two lateral boundaries and/or the upper and lower boundary of the battery module housing constitute the load paths, the terms “lateral”, “upper”, and “lower” relatively defined, wherein boundaries forming load paths have greater thicknesses than boundaries not forming load paths. For example, see wall portions of the enclosure 3200 in Fig. 32 and 33.
Regarding claim 6, Frohnmayer et al. teaches that the profile includes aluminum ([0067]).
Regarding claim 7, Frohnmayer et al. teaches that the profile is produced by extrusion ([0053-55]; [0059]; [0067]).
Regarding claim 12, Frohnmayer et al. teaches that the battery module housing includes, in a wall portion of the battery module housing or in two lateral wall portions of the battery module housing, media-conducting channels or fluid pathways which are 
Regarding claim 13, Frohnmayer et al. teaches that the battery module housing includes, in a lower wall portion of the battery module housing and/or in an upper wall portion of the battery module housing, media-conducting channels which are integrated in the wall portions, for controlling the temperature of the battery cells. For example, see fluid pathways 3114 in upper and lower wall portions of the enclosure 3200 in Fig. 32 and 33.
Regarding claim 17, the process limitation “wherein the battery module housing includes an extruded profile or a profile produced in a continuous manufacturing process, such that the battery module housing is formed as a single integral piece, the single integral piece including integrated media-conducting channels…” makes the instant claim a product-by-process claim and product-by-product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. In this case, the battery module housing that 
Frohnmayer et al. teaches a battery module comprising: 
a battery module housing or enclosure 3100, 3200, 3700, or 3800; and 
a plurality of battery cells accommodated by the battery module housing, 
wherein the battery module housing includes extruded walls or enclosure portions, or walls or enclosure portions produced in a continuous manufacturing process, such that the battery module housing is made integral by assembling the walls or enclosure portions (Figs. 31-38; [0053-55]; [0059]; [0067]) and includes integrated media-conducting channels, e.g. fluid pathways 3114 (Figs. 31-35) or 3840, 3842, 3844, 3846 (Fig. 38]), or unlabeled fluid pathways in Figs. 36 and 37, configured to control the temperature of the battery cells, and wherein a cross section of the profile surrounds the battery cells from four sides (Figs. 31-38; [0060-65]; [0070]; [0073]).
wherein the cross section of the profile constitutes wall portions of the battery module housing, the wall portions comprising two lateral boundaries, e.g. left and right wall portions of the enclosure 3100, 3200, 3700, or 3800, and an upper and a lower boundaries of the battery module, e.g. upper and lower wall portions of enclosure 3100, 3200, 3700, or 3800, the terms “lateral”, “upper”, and “lower” relatively defined, wherein the battery module housing is closed by separate end plates, e.g. various baffle plates and return plates ([0061]), to form a cuboidal structure (Figs. 31-38; [0060-65]; [0070]; [0073]),
wherein at least one of the wall portions contains a plurality of the integrated media-conducting channels, e.g. fluid pathways 3114 (Figs. 31-35) or 3840, 3842, 3844, 3846 (Fig. 38]), or unlabeled fluid pathways in Figs. 36 and 37, and wherein at least one of the wall portions does not include any of the integrated media-conducting channels and is thinner than the at least one of the wall portions that contains the plurality of the integrated media-conducting channels (for example, see wall portions of the enclosure 3200 in Fig. 32 and 33).
Although the battery module housing of Frohnmayer et al. is not formed as a single integral piece, the wall portions configured as the single integral piece, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention based on the prior art, because Frohnmayer et al. demonstrates making the housing from two pieces and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The skilled artisan would have obtained expected results making the battery module housing as a single integral piece because the resulting battery module housing would have been structurally the same (surrounding the battery cells from four sides and including integrated media-conducting channels) and would have served the same functions (housing the plurality of battery cells while providing temperature control via the integrated media-conducting channels).
Regarding claim 18, Frohnmayer et al. teaches that the end plates comprise a first end plate, e.g. return plate 650, and a second end plate, e.g. return plate 654, wherein the first end plate comprises an inlet opening, e.g. fluid input 430, and the second end plate comprises an outlet opening, e.g. fluid outlet 436 (Figs. 4-6; [0041]; [0061]), 
3114 (Figs. 31-35) or 3840, 3842, 3844, 3846 (Fig. 38]), or unlabeled fluid pathways in Figs. 36 and 37, are parallel with each other (Figs. 31-38), 
wherein the integrated media-conducting channels each have an inlet opening at a face of the at least one wall portion coupled to the first end plate or return plate 650, wherein the integrated media-conducting channels each have an outlet opening at an opposite face of the at least one wall portion that is coupled to the second end plate or return plate 654 (Figs. 6 and 32; [0061]), and wherein the inlet opening of each of the integrated media-conducting channels is in direct fluid communication with the inlet opening or fluid input 430 of the first end plate or return plate 650 and the outlet opening of each of the integrated media-conducting channels is in direct fluid communication with the outlet opening or fluid outlet 436 of the second end plate or return plate 654 such that cooling media flows in parallel in the media-conducting channels (Figs. 4-6 and 31-38; [0041]; [0042]; [0061]).


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. or Frohnmayer et al. as applied to claim 1 above, in view of US 2013/0252059 to Choi et al.
Regarding claims 8-11, claims 9 and 11 are product-by-process claims where the claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. In this case, the profile made of a fiber/plastic composite is considered for claims 8 and 9 and the profile made of plastic or fiber-reinforced plastic for claims 10 and 11.

These prior arts do not expressly teach that the profile includes a fiber/plastic composite, produced by braiding and/or pultrusion as per claims 8 and 9, or that the profile is produced from plastic or fiber-reinforced plastic, by extrusion as per claims 10 and 11.
Choi et al. also relates to an enclosure or case for a battery and teaches that the case is manufactured by an extrusion-compression molding method using a fiber-reinforced plastic composite ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed fiber/plastic composite or plastic or fiber-reinforced plastic to make the enclosure in the battery module of Lee et al. or Frohnmayer et al., motivated by the fact that Choi et al. teaches that the fiber-reinforced plastic composite reduces the weight and cost of the case and may improve the structural stiffness, collision characteristics, and dimensional stability of the case ([0009]; [0057-59]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frohnmayer et al. as applied to claim 1 above, in view of US 2009/0142653 to Okada et al.
Regarding claim 15, Frohnmayer et al. teaches that the temperature regulation media is, e.g. a fluid such as gas or liquid ([0053]).

Okada et al. also relates to a battery module or block and teaches that a cooling pipe or a cooling plate accommodating the cooling pipe is arranged in the bottom surface of the battery block, wherein the coolant can be coolant that cools the cooling pipe by heat of vaporization, or coolant of cooled liquid such as water and oil that cools the cooling pipe (abstract; all figures; [0007]; [0086]; [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed cooling medium for controlling the temperature of the battery cells of Frohnmayer et al., motivated by the fact that Okada et al. demonstrates that the cooling water or oil is a known coolant that can efficiently cool the batteries in a module (abstract; all figures; [0007]; [0086]; [0118]) and so the skilled artisan would have obtained expected results applying a known element for a known product or purpose.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0252059 to Choi et al., in view of Lee et al.
Regarding claim 16, Choi et al. teaches a high-voltage energy accumulator, e.g. high-voltage battery 1, of an electrically drivable vehicle, comprising: 
a battery box or case configured to accommodate a plurality of battery modules or battery packs 300 (Figs. 1 and 2; [0006]; [0007]).

Lee et al. teaches a battery module 1000 comprising: 
a battery module housing or case 200; and 
a plurality of battery cells 100 accommodated by the battery module housing, 
wherein the battery module housing or case 200 includes an extruded profile or a profile produced in a continuous manufacturing process, such that the battery module housing is formed as a single integral piece (Figs. 1-4; [18]; [47]; [52]), the single integral piece including integrated media-conducting channels or coolant passages 220 configured to control the temperature of the battery cells, and wherein a cross section of the profile surrounds the battery cells from four sides (Figs. 1-4; [14]; [18]; [19]; [44]; [45]; [47]; [52]; [53]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the battery modules as demonstrated by Lee et al. in the high-voltage battery of Choi et al., motivated by the fact that Lee et al. teaches that the battery module can be manufactured in an integrated type through the extrusion of metal, thereby facilitating to manufacture the case, and the number of parts of the secondary battery module is decreased, thereby reducing manufacturing cost. Further, since the secondary battery containing parts and the coolant passages are formed in an integrated type, superior cooling efficiency can be obtained and the coolant can be prevented from leaking ([18; [19]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0252059 to Choi et al., in view of Frohnmayer et al. 
Regarding claim 16, Choi et al. teaches a high-voltage energy accumulator, e.g. high-voltage battery 1, of an electrically drivable vehicle, comprising: 
a battery box or case configured to accommodate a plurality of battery modules or battery packs 300 (Figs. 1 and 2; [0006]; [0007]).
Choi et al. does not expressly teach that the battery modules are configured as claimed in claim 1.
Frohnmayer et al. teaches a battery module comprising: 
a battery module housing or enclosure 3100, 3200, 3700, or 3800; and 
a plurality of battery cells accommodated by the battery module housing, 
wherein the battery module housing includes extruded walls or enclosure portions, or walls or enclosure portions produced in a continuous manufacturing process, such that the battery module housing is made integral by assembling the walls or enclosure portions (Figs. 31-38; [0053-55]; [0059]; [0067]) and includes integrated media-conducting channels, e.g. fluid pathways 3114 (Figs. 31-35) or 3840, 3842, 3844, 3846 (Fig. 38]), or unlabeled fluid pathways in Figs. 36 and 37, configured to control the temperature of the battery cells, and wherein a cross section of the profile surrounds the battery cells from four sides (Figs. 31-38; [0060-65]; [0070]; [0073]).
Although the battery module housing of Frohnmayer et al. is not formed as a single integral piece as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention based on the prior art, because Frohnmayer et al. demonstrates making the Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The skilled artisan would have obtained expected results making the battery module housing as a single integral piece because the resulting battery module housing would have been structurally the same (surrounding the battery cells from four sides and including integrated media-conducting channels) and would have served the same functions (housing the plurality of battery cells while providing temperature control via the integrated media-conducting channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the battery modules as demonstrated by Frohnmayer et al. in the high-voltage battery of Choi et al., motivated by the fact that Frohnmayer et al. teaches that motive batteries for electric vehicles require temperature regulating structures in order to avoid premature aging of cells and thermal runaway ([0052]) and demonstrates that the enclosure structure that integrates temperature regulating fluid passages within the structural elements cuts the complexity and cost of manufacture of the energy storage system and reduces sources of leakage of a cooling fluid by decreasing the number of joints between joined portions of the fluid pathways and other openings associated with baffle plates or return plates ([0053]).

	
Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. The Examiner has made new claim objections and rejections under 35 “particularly” good cooling efficiency over what was known before. However, Applicant did not provide any evidence to substantiate such claim. On the other hand, the prior art invention has integrated fluid pathways just as claimed. Applicant further argued that the reference uses many different pieces, not just two parts. To clarify and simplify, the Examiner has cited only the embodiments where two pieces of the enclosure portions are used (Figs. 31-38). Applicant then argued that there are inefficiencies at the areas of the joining, which the present invention does not have, but did not provide an explanation or evidence of such inefficiencies. The housing structure and functions remain unchanged by forming in one piece an article which has formerly been formed in two pieces and putting together involves only routine skill in the art, absent evidence to the contrary.
To claim 17, Applicant argued from Page 9 to 10 that the prior art does not appear to suggest that the walls without integrated media-conducting channels are thinner than those with such channels. The Examiner respectfully disagrees. All of Figs. 31-38 support that the walls with integrated media-conducting channels are thicker.
Applicant pointed to paragraph [0027] and Fig. 3 for written support for the new claim 18. However, these citations do not identify the claimed inlet opening and outlet opening in each of the end plates and integrated media-conducting channels, nor do they describe fluid communication in the claimed manner. The claim thus constitutes new matter. Frohnmayer teaches at least return plates that read on the claimed end 
Finally, the Examiner has applied a newly discovered reference to Lee that anticipates the inventions of claims 1 and 17. Particularly, Lee teaches that the battery module housing is formed as a single integral piece (see rejections above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725